[Cite as State ex rel. Harper v. Muskingum Watershed Conservancy Dist., 2014-Ohio-1222.]


                              IN THE COURT OF APPEALS
                              FIFTH APPELLATE DISTRICT
                             TUSCARAWAS COUNTY, OHIO


STATE ex rel. LEATRA HARPER                      :        JUDGES:
                                                 :
                Relator                          :
                                                 :        Hon. Patricia A. Delaney P.J.
                                                 :        Hon. Sheila G. Farmer
-vs-                                             :        Hon. John W. Wise
                                                 :
MUSKINGUM WATERSHED                              :
CONSERVANCY DISTRICT                             :        CASE NO. 2013 AP 06 0024
                                                 :
                Respondent                       :
                                                 :        OPINION


CHARACTER OF PROCEEDING:                                  Petition for Writ of Mandamus



JUDGMENT:                                                 GRANTED


DATE OF JUDGMENT ENTRY:                                   March 21, 2014

APPEARANCES:

For Relator:                                              For Respondent:

Terry J. Lodge                                            John D. Latchney
316 N. Michigan St., Suite 520                            TOMINO & LATCHNEY,LLC,LPA
Toledo, Ohio 43604                                        803 E. Washington St., Suite 200
                                                          Medina, Ohio 44256

                                                          James J. Pringle
                                                          Kyler, Pringle, Lundholm &
                                                          Durmann, L.P.A.
                                                          P.O. Box 668
                                                          405 Chauncey Ave. NW
                                                          New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2013 AP 06 0024                                                   2

Delaney, J.,

      {¶1} Relator Leatra Harper has filed a Petition for Writ of Mandamus requesting

this Court order Respondent Muskingum Watershed Conservancy District (“District”) to

provide Relator with a list of addresses of all persons who were, at the time of the public

records request, leasing property from the District whether those leases are residential,

commercial or industrial.1

      {¶2} The District argues the records requested are not public records. Rather,

the records are prepared for administrative convenience and do not serve to document

the functions, policies, decisions, procedures, operation, functions, decisions,

procedures, operations or other activities of the District. The District also argues the

home addresses of lessees are not subject to disclosure as a public record because the

information was personal and not public.

      {¶3} “Mandamus is the appropriate remedy to compel compliance with Ohio's

Public Records Act, R.C. 149.43. State ex rel. Steckman v. Jackson (1994), 70 Ohio

St.3d 420, 426-427, 639 N.E.2d 83, 89. R.C. 149.43 is to be construed liberally in favor

of broad access, and any doubt is to be resolved in favor of disclosure of public records.

State ex rel. Cincinnati Enquirer v. Hamilton Cty. (1996), 75 Ohio St.3d 374, 376, 662

N.E.2d 334, 336.” State ex rel. Gannett Satellite Info. Network v. Shirey, 1997-Ohio-

206, 78 Ohio St. 3d 400, 402, 678 N.E.2d 557, 560.

      {¶4} On February 24, 2013, Relator through her attorney made a public records

request for “a complete list of all current names and addresses (permanent and

temporary) of all persons who have leased land for any purpose from the [Muskingum



      1
          The parties have stipulated there are no industrial leases at issue in this case.
Tuscarawas County, Case No. 2013 AP 06 0024                                                 3


Watershed District], residential, commercial or industrial.” The District refused to turn

the requested items stating the documents did not fall under the definition of “records.”

       {¶5} R.C. 149.43(A)(1) provides: “ ‘Public record’ means records kept by any

public office, including, but not limited to, state [offices].”   R.C. 149.011(G) defines

“records” for purposes of the Public Records Act to include “any document, device, or

item, regardless of physical form or characteristic, including an electronic record as

defined in section 1306.01 of the Revised Code, created or received by or coming under

the jurisdiction of any public office of the state or its political subdivisions, which serves

to document the organization, functions, policies, decisions, procedures, operations, or

other activities of the office.”

       {¶6} The District relies on the Supreme Court’s holding in State ex rel. Dispatch

Printing Co. v. Johnson, 2005-Ohio-4384, 106 Ohio St. 3d 160, 169-70, 833 N.E.2d

274, 284 in support of its contention that the requested records are not public records.

       {¶7} In Johnson, the Supreme Court found the home addresses of state

employees did not serve to document the activities of the public office and thus were not

public records. Id. at 169. The Supreme Court went on to hold, “We stress that our

decision is narrow and focuses solely on the status of the addresses as “records.” We

are not signaling a retreat from our statements in previous cases that courts in Ohio

must construe R.C. 149.43 liberally in favor of broad access to and disclosure of public

records. See, e.g., Gilbert, 104 Ohio St.3d 660, 2004-Ohio-7108, 821 N.E.2d 564, at ¶

7. Today's holding has no application beyond the specific confines of the issue in this

case. We will reject as unpersuasive the arguments of governmental bodies in future
Tuscarawas County, Case No. 2013 AP 06 0024                                                  4


cases attempting to place great weight on this case as precedent in unrelated contexts.”

Id. at 169-170.

       {¶9} In Johnson, the Supreme Court specifically held employee addresses did

not constitute records. We find Johnson is distinguishable from the facts in this case.

The holding did not extend to addresses in general. A lessee would not have the same

expectation of privacy as an employee because a lessee is conducting business with

the District. Under the facts of this case, the addresses being sought do document at

least one of the functions of the District which is to enter into rental contracts and collect

rents from the lessees. According to the parties stipulations, the District leases

approximately 1,300 cottage sites and 12 commercial parcels, generating in excess of

two million dollars in rental income. The Supreme Court cautioned against extending the

holding in Johnson, therefore, we decline to extend the holding to lessee addresses. In

so doing, we also have considered the overriding purpose of the Public Records Act

and we will resolve any doubt n favor of the disclosure of public records.

       {¶10} Respondent also relies on State ex rel. O’Shea & Assocs. Co., L.P.A. v.

Cuyahoga Metro. Hous. Auth., 131 Ohio St.3d 149, 2012-Ohio-115, 962 N.E.2d 297,

recon. den., 131 Ohio St.3d 1487 (2012) for the proposition that the addresses

requested are not subject to disclosure because the information is personal information

from private citizens.

       {¶11} The Supreme Court in O’Shea stated, “Here, as in McCleary, the

questionnaire     and    medical-release   authorization   contain,    in   part,   identifying

information—names, birth dates, Social Security and telephone numbers, and family

information.” Id. at 155. The specific personal information in O’Shea is distinguishable
Tuscarawas County, Case No. 2013 AP 06 0024                                             5


from the billing address list in the instant case. Again, the billing addresses document

a significant function of the District – the leasing of cottage and commercial sites which

generates over two million dollars a year in rental income for the District.

       {¶12}   Finally, the District argues the addresses requested would not help

monitor the agency which is the purpose of the public records statute. “Inherent in

Ohio's Public Records Law is the public's right to monitor the conduct of government.”

State ex rel. McCleary v. Roberts (2000), 88 Ohio St.3d 365, 369, 2000-Ohio-345, 725

N.E.2d 1144.     Contrary to the District’s assertion, an agency’s billing practices is

certainly a topic which would be subject to monitoring. The addresses of those being

billed would aid in that monitoring.
Tuscarawas County, Case No. 2013 AP 06 0024                                          6


                                       CONCLUSION

      {¶14} Because we find the requested billing addresses to be public records

subject to disclosure, we order the District to forthwith provide Relator with the

requested addresses. We also order the District to pay Relator statutory damages in

the amount of $100.00. Relator shall provide this Court and the District with a billing

summary in support of her request for attorneys’ fees on or before April 11, 2014.

Respondent may file a request for a hearing as to the reasonableness of the requested

fees. Respondent shall make a request for a hearing on or before April 30, 2014. If a

hearing is not requested, this Court will consider the requested fees without further

hearing.

By: Delaney, P.J.

    Farmer, J. and

    Wise, J. concur